FILED
                            NOT FOR PUBLICATION                              SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50087

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04995-LAB

  v.
                                                 MEMORANDUM *
ALFONSO CRUZ-GREGORIO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Alfonso Cruz-Gregorio appeals from the 30-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Cruz-Gregorio contends that the district court procedurally erred by failing

to consider the 18 U.S.C. § 3553(a) sentencing factors and by failing to explain

why a 14-month upward variance was necessary. This contention is without merit

as the record reflects that the court reviewed all of the evidence submitted, listened

to the mitigating arguments, and considered the section 3553(a) sentencing factors.

Furthermore, the court explained that it was basing the sentence on the need to

protect the public and afford adequate deterrence. See 18 U.S.C. § 3553(a).

      Cruz-Gregorio next contends that his sentence is substantively unreasonable.

Under the totality of the circumstances, including Cruz-Gregorio’s criminal history

and ten previous deportations, the sentence is substantively reasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    12-50087